Supplemental Allowance
	This supplemental allowance is being issued in response to the 312 amendment after allowance issued on 3/18/2021. The amendments filed under rule 312, filed on 4/6/2021, are being entered.  Claims 6, 13, and 19 are now canceled while claims 7, 14, and 20 are currently amended.
The amendments filed after allowance, under 312, include the cancellation of claims 6, 13, and 19 for being redundant and to improve clarity of the invention.  Corresponding amendments to claims 7, 14, and 20 resolve dependency issues. 

Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on March 12, 2021 has been received and approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance issued on 3/18/2021 continue to stand.  As stated then, no prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to de-duplicating RPCs that categorizes RPCS as foreground and background requests wherein, at least one foreground request is given priority over the background request even if the background request was added earlier to a queue and at least one background request is given priority over the foreground request even if the foreground request was added earlier to the queue. 

The closest references found were actually related patents 10,382,587 and 10,645,194. As a result, the examiner and applicant’s representative agreed on having the present application be subject to a terminal disclaimer. 
The closest prior art that could be found was Goldschmidt et al (US Patent No: 8,171,227). Within column 10, lines 51-55, Goldschmidt teaches detecting duplicate RPCs. However, Goldschmidt does not explicitly teach the claimed foreground or background requests of the set of duplicate RPCs within a queue, or priority being given to a foreground or background request. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456